Citation Nr: 1039422	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  04-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for post traumatic stress 
disorder (PTSD).

2. Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right ear 
hearing loss, and if so, whether service connection is warranted 
for that disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to November 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and January 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, that denied the Veteran's above claims. These 
issues were the subject of a March 2006 Board decision; however, 
an October 2007 United States Court of Appeals for Veterans 
Claims (Court) decision, based on an October 2007 Joint Motion 
for Remand (JMR), vacated and remanded that March 2006 Board 
decision, as to the above two issues.  The Board remanded the 
issues for further development in an April 2008 decision.  That 
development was completed, and a November 2008 Board decision 
again denied these claims.  However, that decision was vacated 
and remanded by an April 2010 Court decision, based on an April 
2010 JMR.  As such, these issues return again before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates that 
the Veteran's claimed in-service stressors have not been 
corroborated by service records or other credible, supporting 
evidence.

2.  In a decision dated April 2002, the RO denied service 
connection for right ear hearing loss.

3.  The evidence received since the April 2002 RO decision does 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for right ear hearing loss.

4.  The preponderance of the evidence of record shows that the 
Veteran's current right ear hearing loss is not related to 
service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).

2.  The April 2002 decision of the RO, which denied service 
connection for hearing loss, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2010).  

3.  The evidence received since the April 2002 RO decision, which 
denied service connection for hearing loss, is new and material 
and the claim for service connection for hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010). 

4.  Right ear hearing loss was not incurred in service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Specific to the 
request to reopen, the claimant must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

In August 2001, the agency of original jurisdiction (AOJ) sent a 
letter to the Veteran providing the notice then required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for a claim of 
service connection for PTSD.  The Board notes that the letter did 
not provide notice specific to a claim of service connection for 
PTSD based on personal assault.  The letter also did not provide 
the Veteran with notice of the disability rating and effective 
date regulations.  No prejudice resulted from these omissions, 
however, as the Veteran was provided notice of 38 C.F.R. § 
3.304(f)(3) (which governs PTSD from personal assault) in the 
April 2004 Statement of the Case and notice of both the 
requirements specific to a claim of PTSD from personal assault 
and the effective date and disability rating regulations in a May 
2008 letter. Although this notice postdated the initial 
adjudication, the claim was subsequently readjudicated without 
taint from the prior decision and no prejudice is apparent.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of fully compliant notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).

With respect to the request to reopen, in September 2003, the AOJ 
sent a letter to the Veteran informing him that he needed to 
submit new and material evidence in order for his claim to be 
reopened and providing him the requirements for obtaining service 
should his claim be reopened.  This Board notes that this notice 
was not sufficient as it did not adequately provide the 
definitions of "material" nor did it provide specific notice as 
to why the claim had previously been denied.  The AOJ cured these 
defects, however, by letter sent in May 2008; the May 2008 letter 
provided the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), to include as interpreted by Kent and 
Nicholson. Although the May 2008 notice letter postdated the 
initial adjudication, the claim was subsequently readjudicated 
without taint from the prior decision and no prejudice is 
apparent, particularly in light of the fact that this claim is 
being reopened.  See Prickett, 20 Vet. App. 370, 376 (2006).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits, such as obtaining medical 
records and providing the veteran with the legal standards 
involved with his claims.  The Board has also requested Social 
Security Administration (SSA) records on multiple occasions, only 
to learn both times that no records are available as SSA was 
denied.  See, e.g., August 2003 representative statement (Veteran 
not receiving benefits); August 2008 SSA faxed reply (no medical 
records available).  The Board notes that neither the Veteran nor 
his representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection with 
his claims.  Accordingly, the Board finds that all relevant 
evidence necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


PTSD

The Veteran contends that he is entitled to service connection 
for PTSD related to physical assaults he endured during his 
initial three months in service.  According to the Veteran's 
statements, the Veteran became separated from his platoon during 
his first day of service.  As a result, he claims to have been 
severely beaten that day in April 1970 by drill instructors, and 
subsequently physically assaulted every two-to-three days 
thereafter until the end of his boot camp training in June 1970.  
He reported that these assaults rendered him unconscious several 
times and resulted in bladder control problems.  During one of 
the alleged assaults, the Veteran reported that a strike to his 
right ear resulted in hearing loss.  He asserted that on at least 
one occasion, the other men from his squad took care of him and 
put him to bed.  He reported seeing the service doctor on several 
occasions for his ear and urine problems.  Subsequent to his 
graduation from boot camp, the Veteran had a medical hold placed 
upon him.  He indicated that he was told that he could be 
discharged, after which he signed release papers and returned 
home.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b). 

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection.

The United States Court of Appeals for Veterans Claims (Court) 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV)); a link, established by 
medical evidence, between the Veteran's current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If a PTSD claim is based 
on a claimed in- service personal assault, evidence from sources 
other than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  38 C.F.R. § 
3.304(f).

A review of the Veteran's post-service medical records clearly 
indicates that he has been diagnosed with PTSD; and the claims 
file contains medical evidence linking the Veteran's PTSD to an 
alleged assault that occurred in service (see the August 2001 
Vocational Rehabilitation Specialist report; October 2001 VA 
medical records; November 2001 VA consultation note; and April 
2002 VA medical records). Although the evidence does include a 
diagnosis of PTSD tied to the Veteran's history of in-service 
personal trauma, service connection must still be denied as there 
is no credible supporting evidence that the claimed in-service 
stressor occurred.

The Veteran's service medical records do not corroborate that he 
was physically assaulted in service.  The first medical treatment 
records contained in the claims file are dated at the end of May 
1970, almost seven weeks after the Veteran entered service.  At 
that time, the Veteran was seen for treatment of urinary 
incontinence/bedwetting reportedly resulting from a fight that 
occurred the day prior to his arrival for training.  Other than 
this altercation, the Veteran did not report being physically 
assaulted; and his service medical records do not indicate any 
symptomatology or findings, such as contusions or lacerations, 
that could be associated with a physical assault.  Throughout 
June 1970, the Veteran was seen approximately ten times for 
complaints of urinary incontinence, sore leg problems, tendonitis 
of the ankle, groin pain, kidney problems and a pelvis x-ray.  In 
July 1970, he was seen again for bedwetting.  No symptomatology 
associated with any physical beating was reported in any of those 
contemporaneous medical records.

Subsequent service medical records dating in October 1970 
indicate that after going AWOL for approximately one month, the 
Veteran provided private medical records which indicated that he 
had epileptogenic foci.  The Veteran was then diagnosed with a 
seizure disorder and underwent medical board proceedings, during 
which he reported that he had a seizure disorder since the age of 
eleven and that he had been treated for grand mal seizures with 
medications for many years.  The Veteran acknowledged that he did 
not reveal his seizure disorder prior to his enlistment in 
service.  In fact, review of the Veteran's March 1970 service 
entrance examination indicates that he denied ever experiencing 
dizziness, epilepsy or fits or a history of head injuries or 
periods of unconsciousness, all of which are noted to have 
occurred in the private medical records submitted by the Veteran.  
The Medical Board's report indicates that the Veteran's seizure 
symptoms recurred while on active duty; and that due to this 
disorder, the Veteran should be separated from service.  The 
Veteran was advised of the board's report and stated that he did 
not desire to submit a statement in rebuttal.  He signed a 
certificate acknowledging the medical board's findings and also 
acknowledged that he had been told of his rights to a hearing.

Based upon the foregoing, the Board finds that the Veteran's 
service medical records do not assist in supporting his claim in 
that they do not show that his alleged stressors - the physical 
assaults - occurred.  While they evidence the Veteran's problems 
with urinary incontinence while in service, a problem he claims 
resulted from being physically assaulted in service, the Board 
observes that these difficulties are not linked to an incident in 
service and that, rather, the medical evidence suggests that the 
condition was due to either the preexisting seizure disorder or 
was a residual of the fight prior to entry into service.  Other 
than his urinary incontinence, the Veteran's service medical 
records reflect no complaints or findings that can be construed 
as being indicative of PTSD or personal assaults occurring during 
service, even though the Veteran was seen on numerous occasions 
during this brief period of time.

Alternative sources of evidence have also been considered in 
evaluating the Veteran's claim. The Veteran submitted lay 
statements in which his family and friends, dated in November 
2001 and May 2005, reported changes in the Veteran's behavior 
before and after his return from service.  These statements 
indicated that the Veteran was "pretty easy going" and "normal" 
prior to service but violent and very abusive after service; that 
his three marriages ended in divorce; that the Veteran had a very 
bad post-service drinking problem; and that the Veteran was 
convicted and sentenced to jail for driving under the influence.  
In addition, the Veteran's mother and friend submitted statements 
that not only discussed the Veteran's pre-and-post service 
behavior, but also indicated that the Veteran told them that he 
had been beaten by his drill instructor in service.  Essentially, 
the Veteran relies upon these statements as evidence that he 
experienced (1) episodes of depression, panic attacks or anxiety, 
(2) alcohol or substance abuse, (3) disregard for civilian 
authority and (4) unexplained economic or social behavior changes 
as a result of his experiences in service.

Initially, the Board notes that none of these statements provide 
a contemporaneous corroboration of the Veteran's history of in-
service assault.  Although the Veteran has submitted letters from 
a friend (J.J.) and his mother indicating that the Veteran 
informed them of in-service assaults, neither alleges that she or 
he were so informed contemporaneous with the Veteran's service or 
separation; rather, the context of the letters suggest that the 
histories post-dated service by some time.  As this is not 
cotemporaneous evidence, while the Board does not discount it 
completely, it finds it to be of diminished probative value.

The Board notes that evidence of behavior changes following an 
alleged assault is one type of relevant evidence that may assist 
in substantiating a PTSD claim based upon a personal assault.  
See 38 C.F.R. § 3.304 (f)(3).  In this case, the statements 
submitted by the Veteran's family and friends constitute some 
evidence of possible corroboration since they indicate that the 
Veteran's behavior changed dramatically subsequent to his return 
from service.  However, the Board does not find the statements to 
be persuasive of such corroboration, partly in light of the 
Veteran's service medical records which did not reveal any 
evidence of physical assault during the Veteran's numerous 
treatments and his desire to enter service (as reflected by his 
deliberate actions of not revealing his preexisting seizure 
disorder).  In this regard, the Board observes that it would be 
speculative to attribute the Veteran's post-service behavior 
changes to physical trauma in service as opposed to any multitude 
of other reasons, particularly disappointment and frustration at 
being discharged from service.  While the absence of any medical 
records, in and of itself, is not a sufficient basis on which to 
reject such evidence as the Veteran's mother's statements 
completely, the Board considers this one factor when weighing the 
probative value of these statements, when also considering other 
evidence of record, such as that these were not contemporaneous 
statements, along with the fact that the Veteran was seen for 
medical treatment numerous times in service, without any notation 
at any time of any evidence of physical assault.

The Board also questions the credibility of the Veteran's 
statements to his mother and friend about the physical assaults 
during service in light of other statements the Veteran has made.  
Specifically, the Board observes that the Veteran reported that 
he had been hospitalized as a result of the assaults in service; 
however, a thorough search for medical records corroborating the 
Veteran's statements failed to locate either inpatient or 
outpatient records pertaining to the Veteran (see Veteran's 
January 2001 statement with VA Form 21-4142; October 2001 VA 
medical record; January 2002 records request to Balboa Naval 
Hospital; January 2002 response from the Naval Medical Center).  
Again, while the absence of medical records documenting the 
alleged assaults on the Veteran in service cannot be a sufficient 
basis on which to reject competent lay evidence, as the Veteran 
has reported he was hospitalized in service for these assaults, 
and as there is are no service treatment records showing such 
hospitalization, the Board finds that evidence can be considered 
when weighing the probative value of the Veteran's statements, 
both in statements directly received from him and as contained in 
statements from other individuals, such as his mother's May 2005 
statement.  

The Veteran also submitted photographs of his first battalion 
platoon and circled one of the drill instructors he contends 
abused him.  He indicated that his follow platoon members saw the 
assaults and actually assisted the Veteran after at least one of 
these attacks.  He also reported to the RO, in January 2001, that 
he would be obtaining letters of support from his squad members 
regarding these incidents. However, the Board observes that no 
buddy statements have been submitted on the Veteran's behalf.

Additional evidence against that Veteran's claim includes his 
post-service medical records, which reveal a lack of post-service 
treatment until at least twenty-five years after separation from 
service.  Although the Veteran has a diagnosis of PTSD relating 
to personal assault, there is no credible supporting evidence 
that the claimed in-service stressor occurred.  Thus, the 
Veteran's post-service diagnoses of PTSD are based on the 
Veteran's subjective account of the alleged incident many years 
after the (alleged) fact, and not the Veteran's account in 
conjunction with credible corroborating evidence that the claimed 
in-service stressor occurred.

Therefore, the Board finds that the evidence, taken as a whole, 
and weighing the probative value of each piece of evidence, does 
not sufficiently corroborate the Veteran's statements that he was 
physically assaulted in service during his boot camp training.  
Absent sufficient corroborative evidence of the Veteran's alleged 
stressor event, service connection for PTSD must be denied.  
Therefore, the Board finds that the evidence, taken as a whole, 
does not corroborate the Veteran's statements that he was 
physically assaulted in service during his boot camp training, 
and the preponderance of the evidence of record is against a 
grant of service connection for PTSD   As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


Request to Reopen and Service Connection for Right Ear Hearing 
Loss

The Veteran's request for service connection for right ear 
hearing loss was previously denied in an April 2002 rating 
decision and that decision is final based on the evidence then of 
record. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).  However, a claim will be reopened if new 
and material evidence is submitted. 38 U.S.C.A. §5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2003).

The Veteran's previous claim of service connection for right ear 
hearing loss was denied based on the absence of in-service 
evidence of right ear trauma or hearing loss and the absence of a 
competent nexus opinion relating right ear hearing loss to 
service or any incident therein.

Relevant evidence associated with the claims file since the April 
2002 rating decision consists of a statement submitted by the 
Veteran with copies of VA medical records already contained in 
the claims file, duplicate copies of University of Missouri 
audiological records and VA audiology records received in August 
2005, private medical records from Up- Woodland Clinic dated from 
October 2000 to September 2003, and statements from the Veteran's 
mother (P.S.) and sister (D.P.) dated in May 2005.  Additional 
medical evidence from Moberly Regional Medical Center, an October 
2001 report from Iqbal Khan, M.D., records from University 
Physicians dated in September 2001, and VA medical records dated 
from August 2001 to March 2005 have also been associated with the 
claims file; however, these records refer to the treatment of 
other disorders and do not address complaints of, or treatment 
for, the Veteran's right ear hearing loss.

Taking into account all relevant evidence, the Board finds that 
the Veteran's claim of entitlement to service connection for 
right ear hearing loss should be reopened.  In this regard, the 
Board finds probative the statement from the Veteran's mother, 
dated in May 2005, in which she states that the Veteran had 
hearing loss after his separation from service.  As such, and 
presuming the credibility of this evidence, the Board will reopen 
this claim and consider it on the merits.

As noted above, applicable laws provide that in order to 
establish service connection for a claimed disability, the facts, 
as shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b). 

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for a right ear hearing loss.  
In this regard, the Board finds that the preponderance of the 
evidence of record indicates that the Veteran's current right ear 
hearing loss is not related to service.

Initially, the Board points out that the Veteran's service 
treatment records show no complaints of, or treatment for, 
hearing loss.  An undated service audiogram appears to show a 
normal level of hearing for VA disability purposes.

The Veteran's October 2003 statement regarding hearing loss only 
refers to medical records he was submitting in support of his 
claim, records that were already contained in the claims file.  
These records, along with the University of Missouri audiological 
records and VA audiology records received in August 2005, were 
previously considered by the RO in the April 2002 rating 
decision.  They show that, although the Veteran may have had 
complaints of hearing loss earlier,  the earliest medical 
evidence of record showing a diagnosis of hearing loss is from 
March 1989, nineteen years after the Veteran's separation from 
his brief period of service.  These records show that the Veteran 
was treated at that time for a moderate to moderately severe 
mixed hearing loss, and was admitted to the hospital in April 
1989 for a right ear tympanomastoidectomy, however, none of these 
records contain any medical evidence showing that this disability 
was related to service.  The March 1989 private report 
specifically indicated that the Veteran reported ear infections 
in the right ear 4-5 years ago, but that were treated 
successfully.  He denied recent ear infections, but reported a 
history of noise exposure as a carpenter.  He did not mention any 
history of noise exposure in service.

A vocal rehabilitation statement dated August 2001 indicated that 
the Veteran reported that time that he was medically discharged 
from the service for a rupture of his right ear drum; however, 
the Veteran's service treatment records show no complaints of, or 
diagnosis of, any hearing loss or right ear condition; the 
Veteran's records show that he was medically discharged from the 
service for a seizure disorder that existed prior to service that 
the Veteran failed to identify upon entry into service.

A March 2002 VA examination found that the Veteran had moderate 
to severe mixed hearing loss of the right ear with tinnitus.

Private medical records from the Up-Woodland Clinic dated from 
October 2000 to September 2003 show treatment for a range of 
ailments, including back pain and neck pain.  During one of the 
Veteran's physical examinations, the medical provider reported 
that the Veteran had a right perforated eardrum.  The Board 
acknowledges that the Veteran has a right perforated eardrum and 
that he experiences right ear hearing loss.  However, the matter 
at issue is whether the Veteran's right ear disorder is the 
result of an incident that occurred in service; and the private 
medical records from Up-Woodland Clinic do not address (and 
therefore cannot substantiate) this issue.

The Board notes several statements are of record from the 
Veteran's mother and his sister in regard to hearing loss.  In 
particular, the Veteran's mother indicates in a May 2005 
statement that the Veteran had trouble hearing when he left the 
service.  A May 2005 statement from the Veteran's sister reports 
that the Veteran "had also lost some hearing [after service, and 
that] you have to yell at him to get his attention."  While the 
Veteran's sister and mother are qualified to report 
symptomatology they observed after the Veteran's return from 
service (i.e. that she had to yell at him to get his attention), 
there is no evidence of record indicating that they are qualified 
to provide a medical diagnosis based upon this symptomatology 
(i.e., that the Veteran lost some of his hearing capabilities) 
since they have not been shown to have the requisite training or 
expertise to offer an opinion that requires medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board 
points out that the definition of hearing loss for VA purposes, 
as stated in 38 C.F.R. § 3.385, requires a very specific level of 
hearing loss, defined in Hertz, and while these statements 
indicate that they felt the Veteran had some hearing loss, there 
is simply no medical evidence of record dated until many years 
after service showing the level of hearing loss required to be 
considered a disability for VA purposes.

Thus, with no evidence of the Veteran's claimed right eardrum 
perforation in service, and no medical evidence of hearing loss 
as defined by the VA in service or for many years after service, 
and with no medical evidence having been presented to link the 
Veteran's current right ear hearing loss to service, the Board 
finds that the preponderance of the evidence of record is against 
a finding that the Veteran's current hearing loss is related to 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


	ORDER

Service connection for post-traumatic stress disorder is denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for right ear hearing loss has 
been submitted, and the claim is reopened; service connection for 
right ear hearing loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


